*645MEMORANDUM **
The summary judgment of the district court is reversed because the record evidence does not compel the conclusion that Tiffany Duren was authorized to receive Bryan Bacon’s change of beneficiary form on behalf of the uniformed services. The affidavits of Colonel Pritt and Colonel McCrae evidence the contrary. Nor does it establish the authority and role of Mary Ann Fraser.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.